UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION
IN RE: )
) Case No. 19-01227-5-JNC
CAH ACQUISITION COMPANY 16, )
LLC, d/b/a HASKELL COUNTY ) Chapter 11
COMMUNITY HOSPITAL, )
)
Debtor. )
)

 

APPLICATION FOR EMPLOYMENT OF CO-COUNSEL FOR
THE TRUSTEE, NUNC PRO TUNC

 

Pursuant to the provisions of Sections 327(a) of the Bankruptcy Code, the undersigned
Trustee hereby submits this application for an Order authorizing the employment of Jason L.
Hendren, Rebecca F. Redwine and the firm of Hendren, Redwine & Malone, PLLC (“Hendren
Redwine”) as co-counsel for the Trustee, nunc pro tunc to the petition date in the Chapter 11
proceeding; and, in support of said Application, shows unto the Court as follows:

1. CAH Acquisition Company 16, LLC filed a voluntary petition under Chapter 11 of
the United States Bankruptcy Code on March 17, 2019. Thomas W. Waldrep, Jr. was appointed
as Trustee on March 18, 2019.

2. The Trustee seeks authority to employ Jason L. Hendren, Rebecca F. Redwine and
the firm of Hendren, Redwine & Malone, PLLC (“Hendren Redwine”) as co-counsel for the Trustee
along with Waldrep LLP, nunc pro tunc to the petition date.

3. The Trustee has selected Hendren Redwine to serve as co-counsel for the Trustee

along with Waldrep, LLP to assist him with any issues that may arise in the administration of the
CERTIFICATE OF SERVICE
The undersigned hereby certifies that this day he served a copy of the foregoing on the
parties in interest either electronically or by depositing copies of same in a depository under the
exclusive care and custody of the United States Postal Service, in a postage-paid envelope,

addressed as follows:

Marjorie K. Lynch (via CM/ECF)
Office of the Bankruptcy Administrator

Rayford K. Adams, II (via CM/ECF)
Counsel for the Debtor

This the 1st day of April, 2019.

WALDREP LLP

s/ Thomas W. Waldrep, Jr.
Thomas W. Waldrep, Jr.

NC State Bar No. 11135
Waldrep, LLP

101 S. Stratford Road, Suite 210
Winston-Salem, NC 27104
Telephone: (336) 717-1440

Fax: (336) 717-1340

Email: twaldrep@waldrepllp.com
CHAPTER 11 TRUSTEE
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

 

GREENVILLE DIVISION
IN RE: )
) Case No. 19-01227-5-JNC
CAH ACQUISITION COMPANY 16, )
LLC, d/b/a HASKELL COUNTY ) Chapter 11
COMMUNITY HOSPITAL, )
)
Debtor. )
)
AFFIDAVIT
I, Jason L. Hendren, being first duly sworn, say:
1. I am licensed to practice law in the State of North Carolina and am a partner with

Hendren, Redwine & Malone, PLLC (“Hendren Redwine”) located at 4600 Marriott Drive, Suite

150, Raleigh, North Carolina 27612.

2. I, Jason L. Hendren and Hendren Redwine wish to be employed by the Trustee as
Counsel for the Trustee as listed in the Application to Employ our firm filed herewith.

3. Neither I nor Hendren Redwine, represent or hold an interest adverse to the Estate,
and are disinterested within the meaning of Section 327(a) of the Bankruptcy Code.

I declare under penalty of perjury that the foregoing is true and correct.

DATED: April 1, 2019

HENDREN, REDWINE & MALONE, PLLC

By:

Jason L. Hi
NC State B
4600 Marrio

NA

29869
rive, Suite 150

Raleigh, NC 27612

Telephone: (919) 573-1422

Facsimile: (919) 420-0475

Email: jhendren@hendrenmalone.com
Sworn to and subscribed
Before me this the / day

 

My Commission Expires:

Hug ust 13, 2023

gavel? 6e9; Peep, .
o'

Scek = Bo.

n ~é
tay, N cousys®

Gy,
ty,
aw
